Title: William Wilson (for Robert Patton) to Thomas Jefferson, 9 January 1818
From: Wilson, William,Patton, Robert
To: Jefferson, Thomas


                    
                        
                            Sir
                            Alexandria
9th Jany 1818
                        
                        I was favor’d with your letter of 25th Ulto & since with another conte containing Invoice of the Books, but this was not necessary, as the Collector had previously admitted the valuation as stated by Mr Beazly in his letter to me—I therefore return the Invoice with the Accompanying letter—   This day I Shipt the Case of Books ⅌ Sloop Antelope Captn West for Richmond, addressed to Messrs Gibson & Jefferson, & inclosing to them a bill of Loading with a statement of the charges, (copy of which at foot) which I requested them to remit to me
                        
                            I am very Respectfully Sir Your Mo Obed st
                            Robert Patton Jrby Wm Wilson
                        
                    
                    
                        
                            
                                Cash
                                paid duties &c
                                $23.35
                            
                            
                                
                                freight & primage
                                2.75
                            
                            
                                
                                Charges at Havre
                                }
                                1.80
                            
                            
                                
                                 9 Franks
                            
                            
                                
                                drayage & Wharfage
                                .30
                            
                            
                                
                                Commission
                                1.50
                            
                            
                                
                                
                                $29.70
                            
                        
                    
                